Exhibit 10.1

EXECUTION VERSION

 

 

 

TRANSITION SERVICES AGREEMENT

by and between

TRIBUNE MEDIA COMPANY

and

TRIBUNE PUBLISHING COMPANY

Dated as of August 4, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS  

SECTION 1.01.

  

Certain Defined Terms.

     1  

SECTION 1.02.

  

Other Defined Terms.

     2   ARTICLE II    TRANSITION SERVICES  

SECTION 2.01.

  

Provision of Transition Services.

     3  

SECTION 2.02.

  

Contract Managers and Service Managers.

     4  

SECTION 2.03.

  

Change in Service.

     4  

SECTION 2.04.

  

Service Levels.

     5   

SECTION 2.05.

  

Limitation on Transition Services.

     5  

SECTION 2.06.

  

Intellectual Property.

     6  

SECTION 2.07.

  

Services Migration.

     6  

SECTION 2.08.

  

Limited Remedy and Limitation of Damages.

     7   ARTICLE III    SERVICE CHARGES  

SECTION 3.01.

  

Service Charges.

     8  

SECTION 3.02.

  

Invoices and Payment Terms.

     8  

SECTION 3.03.

  

Documentation; Audit.

     9  

SECTION 3.04.

  

Taxes.

     9   ARTICLE IV   

DISCLAIMER OF REPRESENTATIONS AND WARRANTIES; LIMITATIONS OF

LIABILITY; INDEMNIFICATION

  

 

SECTION 4.01.

  

Disclaimer of Representations and Warranties.

     9  

SECTION 4.02.

  

Limitations of Liability.

     10  

SECTION 4.03.

  

Third Party Contractors.

     10  

SECTION 4.04.

  

Indemnity.

     11  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(cont’d)

 

          Page   ARTICLE V    TERM AND TERMINATION  

SECTION 5.01.

  

Term.

     11  

SECTION 5.02.

  

Termination.

     11  

SECTION 5.03.

  

Early Termination Charges.

     12  

SECTION 5.04.

  

Effect of Termination.

     12   ARTICLE VI    COVENANTS  

SECTION 6.01.

  

Confidentiality.

     13  

SECTION 6.02.

  

Access to Computer Systems.

     13  

SECTION 6.03.

  

Privilege.

     13   ARTICLE VII    GENERAL PROVISIONS  

SECTION 7.01.

  

Force Majeure Event.

     14  

SECTION 7.02.

  

Independent Contractor.

     14  

SECTION 7.03.

  

Third-Party Beneficiaries.

     14  

SECTION 7.04.

  

Conflicting Provisions.

     15  

SECTION 7.05.

  

Negotiation and Dispute Resolution.

     15  

SECTION 7.06.

  

Amendment.

     15  

SECTION 7.07.

  

Miscellaneous.

     15  

SCHEDULES

 

Schedule A    Transition Service Schedule (Distributing Services to Publishing)
Schedule B    Transition Service Schedule (Publishing Services to Distributing)

 

ii



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

This TRANSITION SERVICES AGREEMENT (this “Agreement”), is made as of August 4,
2014, by and between Tribune Media Company, a Delaware corporation
(“Distributing”), and Tribune Publishing Company, a Delaware Corporation
(“Publishing”), (each a “Party” and together, the “Parties”). Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Separation Agreement (as defined below).

WHEREAS, Distributing and Publishing are parties to that certain Separation and
Distribution Agreement, dated as of August 3, 2014 (the “Separation Agreement”);

WHEREAS, pursuant to the Separation Agreement, the Parties agreed to separate
from Distributing the Publishing Business, which will be owned, operated and
conducted, directly or indirectly, by Publishing; and

WHEREAS, in connection with the transactions contemplated by the Separation
Agreement, the Parties desire to provide (or cause to be provided) certain
services on a transitional basis following the Distribution Date to Publishing
and its Affiliates that conduct the Publishing Business, on the one hand, and
Distributing and its Affiliates that conduct the Distributing Business, on the
other hand, in accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Force Majeure Event” means, with respect to a Party, an event beyond the
control of such Party (or any Person acting on its behalf), including acts of
God, storms, floods, fires, earthquakes, civil disturbances, strikes, lockouts
or other labor and industrial disputes and disturbances, embargo, fuel or energy
shortage, failures of a sole source provider to provide any necessary goods or
services, acts of any government, acts of war (declared or undeclared), riots,
insurrection and terrorism.

“Information Technology” means all hardware, computers, Software, servers,
workstations, routers, hubs, switches, data, databases, data communications
lines, network and telecommunications equipment, Internet-related information
technology infrastructure and other information technology equipment.



--------------------------------------------------------------------------------

“Provider” means Distributing or any of its Affiliates that conduct the
Distributing Business, in such Person’s capacity as a Person providing services
hereunder either directly or indirectly through Third Party Contractors, as
described in Schedule A, or Publishing or any of its Affiliates that conduct the
Publishing Business, in such Person’s capacity as a Person providing services
hereunder either directly or indirectly through Third Party Contractors, as
described in Schedule B.

“Recipient” means Publishing or any of its Affiliates that conduct the
Publishing Business, in such Person’s capacity as a Person receiving services
hereunder, as described in Schedule A, or Distributing or any of its Affiliates
that conduct the Distributing Business, in such Person’s capacity as a Person
receiving services hereunder, as described in Schedule B.

“Transition Services” means the services set forth in the Transition Service
Schedules, including any Additional Services and Omitted Services provided
pursuant to Section 2.01(b), in each case, including any tasks inherent in or
necessary for the accomplishment of such services.

“Transition Service Schedules” means the schedules attached hereto as Schedule A
and Schedule B as may be amended by the Parties from time to time.

SECTION 1.02. Other Defined Terms. The following terms have the meanings defined
for such terms in the Sections set forth below:

 

Term

  

Section

Additional Services    Section 2.01(b) Agreement    Preamble Consents    Section
2.05(a) Contract Manager    Section 2.02 Distributing    Preamble Migration
Services    Section 2.07 Omitted Services    Section 2.01(b) Party or Parties   
Preamble Protected Interests    Section 2.07 Publishing    Preamble Recipients
   Recitals Reference Period    Section 2.01(b) Separation Agreement    Recitals
Service Manager    Section 2.02 Significant Service Shortfall    Section 2.04(b)
Taxes    Section 3.04 Term    Section 5.01(b) Third Party Contractors    Section
2.01(a) TSA Documents    Section 3.03

 

2



--------------------------------------------------------------------------------

ARTICLE II

TRANSITION SERVICES

SECTION 2.01. Provision of Transition Services.

(a) Subject to the terms and conditions set forth herein, Provider shall
provide, directly or indirectly through third party contractors, subcontractors,
licensors, vendors, outsourcers or other third party service providers
(collectively, “Third Party Contractors”), to Recipient the Transition Services
during their respective Terms; provided, that Provider shall remain responsible
for the performance of the services in accordance herewith.

(b) In the event that any Recipients desire to have any Providers provide
services that (i) were provided by such Provider to such Recipient within the
twelve (12) months prior to the Distribution Date (the “Reference Period”), and
(ii) are reasonably necessary for the operation of such Recipient’s Business as
conducted as of the Distribution Date (“Omitted Services”; provided, that
Omitted Services shall not include any service that Provider has replaced with
(or for which Provider has substituted) a substantially comparable Transition
Service as of the date hereof), such Recipient may, within one hundred eighty
(180) days following the date hereof, request that such Provider provide such
Omitted Services. If such Provider is reasonably capable of providing such
Omitted Services, such Provider shall provide such Omitted Services to such
Recipient as promptly as reasonably practicable and on terms to be negotiated by
the Parties in good faith. In the event that any Recipients desire to have any
Providers provide additional services that are not Omitted Services (“Additional
Services”), such Providers, in their sole discretion, may agree to provide,
directly or indirectly through Third Party Contractors, such Additional
Services. Any request for an Omitted Service or Additional Service shall be in
writing and shall specify, as applicable (i) the type and the scope of the
requested service, (ii) who shall perform the requested service, (iii) where and
to whom the requested service is to be provided and (iv) the proposed term for
the requested service. In the event that any Providers are required to provide
any Omitted Service, or agree to provide any Additional Service, as applicable,
the Parties shall enter into an amendment to this Agreement amending the
applicable Transition Service Schedule to reflect such Omitted Service or
Additional Service, as applicable, and such Omitted Service or Additional
Service, as applicable, shall be deemed to be part of this Agreement and the
Transition Services from and after the date of such amendment.

(c) Notwithstanding anything to the contrary in this Agreement, nothing herein
shall prohibit, modify or limit any Provider’s ability to transfer or allocate
assets and liabilities, as the case may be, to any entity in connection with, or
in contemplation of, the transactions contemplated by the Separation Agreement,
the Ancillary Agreements (other than this Agreement) or otherwise, and to the
extent that any such transfer or allocation results in a change to which a Party
reasonably should be Provider and/or Recipient then the relevant Parties shall
make such amendments, revisions or modifications to the applicable Transition
Service Schedule as are reasonably necessary to reflect the appropriate Provider
and/or Recipient, as the case may be.

 

3



--------------------------------------------------------------------------------

(d) The Parties agree and acknowledge that any other transition or similar
assistance that may be provided by a Party or its Affiliates to another Party or
its Affiliates (but is not described in the Transition Service Schedules and is
not otherwise agreed to in writing pursuant to Section 2.03 or part of the terms
of the Separation Agreement or any Ancillary Agreements) in connection with the
transactions contemplated by the Separation Agreement shall be deemed to be
provided under this Agreement as Transition Services (and therefore subject to
the terms and conditions of this Agreement, including the exclusions of, and
limitations on, liability), unless the Parties expressly agree in writing that
such other transition or similar assistance is not governed by this Agreement.
For the avoidance of doubt, the foregoing shall not require any Party to provide
any transition or similar assistance that is not otherwise required under this
Agreement.

SECTION 2.02. Contract Managers and Service Managers. Each Party shall appoint
an individual to act as its primary point of contact for the administration of
this Agreement (each, a “Contract Manager”). Distributing designates Steven
Berns as its initial Contract Manager and Publishing designates John Bode as its
initial Contract Manager. For each functional category identified on the
Transition Service Schedules, each Party shall appoint one or two individual(s)
to act as its primary point(s) of operational contact for the administration and
operation of this Agreement with respect to the Transition Services identified
under such functional category on the applicable Transition Service Schedule
(each, a “Service Manager”) who shall have overall responsibility, with respect
to the Transition Services identified under such functional category on the
applicable Transition Service Schedule, for (a) coordinating all activities
undertaken by such Party hereunder, (b) acting as a day-to-day contact with the
other Party, (c) making available to the other Party the data, facilities,
resources and other support services required for the performance of the
applicable services in accordance with the terms of this Agreement and
(d) attempting to resolve disagreements with respect to such Transition
Services. The initial Services Managers for the Parties are set forth in the
Transition Service Schedules. The Parties may change their respective Contract
Managers and Service Managers from time to time upon notice to the other Party
in accordance herewith.

SECTION 2.03. Change in Service. Any request for a change to a Transition
Service shall be submitted in writing by the requesting Party to the other Party
describing the proposed change in reasonable detail. The Party receiving such
request shall respond to the request as soon as practicable and the Parties
shall discuss in good faith the requested change and the process for
implementing such change, including any changes in costs and expenses, if
applicable; provided, that the Party receiving such request shall have no
obligation to agree to such request if the change requested would materially and
adversely impact the cost, liability, or risk associated with providing or
receiving the applicable Transition Service, or cause any other material
disruption or adverse impact on the business or operations of the Party or its
Affiliates receiving the request. Each agreed upon change shall be documented by
an amendment in writing to the applicable Transition Service Schedule.

 

4



--------------------------------------------------------------------------------

SECTION 2.04. Service Levels.

(a) Except as specifically provided in the applicable Transition Service
Schedule for a specific Transition Service, the Transition Services shall be
provided in a commercially reasonable manner and at a level substantially
consistent with the level at which such Transition Services were provided (if
applicable) to the Recipients in the Reference Period (taking into consideration
any changes to service levels resulting from any changes to applicable Law after
the date hereof).

(b) Subject to Sections 2.05 and 7.01, if a Recipient provides a Provider with
written notice of the occurrence of any Significant Service Shortfall (as
defined below), such Provider shall promptly, and in no event more than five
(5) Business Days from the date of such notice, for no additional charge, use
commercially reasonable efforts to rectify or cause to be rectified such
Significant Service Shortfall. In addition to any other rights the Recipient may
have pursuant to this Agreement, if the Provider fails to rectify or cause to be
rectified such Significant Service Shortfall in accordance with the foregoing,
such Recipient may obtain replacement services from a third party and such
Provider shall pay the reasonable cost of any such replacement services, less
the amount such Recipient would have paid pursuant to this Agreement for such
Transition Services. For purposes of this Section 2.04(b), a “Significant
Service Shortfall” shall be deemed to have occurred if, subject to
Section 2.05(c) and the proviso in clause (a) of Section 3.02, the quality or
performance of the Transition Services provided by a Provider hereunder falls
materially below the standards required by Section 2.04(a).

SECTION 2.05. Limitation on Transition Services.

(a) A Provider shall not be required to provide Transition Services hereunder to
the extent the provision of such services would require the Provider to violate
any applicable Law or any Contract to which the Provider is a party; provided,
that such Provider shall use commercially reasonable efforts to obtain, at the
expense of the Provider, any waivers, permits, consents, orders or
authorizations that may be required for the provisions of the Transition
Services (the “Consents”); and provided, further, that to the extent such
Provider is unable to obtain a Consent necessary to provide a Transition
Service, the Provider shall, at the Recipient’s request and expense, use
commercially reasonable efforts to cooperate with the Recipients to obtain as
promptly as practicable alternative arrangements for the provision of the
applicable Transition Service.

(b) Notwithstanding anything herein to the contrary, to the extent the provision
of any Transition Services hereunder would require any Deferred Transfer Asset
to which such Provider is entitled pursuant to the Separation Agreement, such
Provider shall not be required to provide such services for so long as the
transfer or assignment of such Deferred Transfer Asset is not consummated,
whether as a result of a Transfer Impediment pursuant to the provisions of
Section 5.3(a) of the Separation Agreement or for any other reason.

(c) The Recipients shall cooperate with the Providers to the extent necessary or
appropriate to facilitate the performance of the Transition Services in
accordance herewith. Without limiting the generality of the foregoing, (i) the
Recipients shall make available on a timely basis to the Providers all
information and materials requested by such Providers to the

 

5



--------------------------------------------------------------------------------

extent reasonably necessary for the purposes of providing and receiving the
Transition Services in accordance with this Agreement, (ii) the Recipients
shall, upon reasonable notice, give the Providers reasonable access, during
regular business hours and at such other times as are reasonably required, to
the relevant premises and personnel to the extent reasonably necessary for the
purposes of providing and receiving Transition Services and (iii) the
obligations of the Providers to provide the Transition Services hereunder are
conditioned upon such Providers (and the Third Party Contractors engaged by
them) being provided with reasonable access to, and all necessary rights to
utilize, the Recipients’ information, facilities, personnel, assets, systems and
technologies to the extent reasonably requested by the relevant Providers as
reasonably necessary for the performance of the Transition Services.

(d) Except as specifically provided in the applicable Transition Service
Schedule for a specific Transition Service, in providing the Transition
Services, no Provider shall be obligated to (i) hire any additional employees,
(ii) maintain the employment of any specific employees or (iii) purchase, lease
or license any additional facilities, equipment or software.

SECTION 2.06. Intellectual Property. Except as provided herein, in the
Separation Agreement or in other Ancillary Agreements, each Party shall retain
all right, title and interest in and to all of its Intellectual Property and
nothing in this Agreement shall be deemed to grant to the other Party any such
rights; provided, that to the extent permitted by applicable Law and existing
contractual arrangements (subject to Section 2.05), each Party hereby grants (or
shall cause its applicable Affiliates to grant) to the other Party and its
applicable Affiliates a nonexclusive, revocable, nontransferable, world-wide,
royalty-free right and license to such Intellectual Property, solely to the
extent and for the duration necessary for the receipt or provision of the
Transition Services in accordance with this Agreement (it being understood that
each such license shall terminate immediately upon the termination of the
relevant Transition Services); and provided, further, that unless the Parties
agree otherwise, all Intellectual Property (i) created by the Provider in
connection with a Transition Service during the Term of such Transition Service
at the request and solely for the benefit of a Recipient and (ii) paid for by a
Recipient shall be the property of such Recipient, and, to the extent title to
any such Intellectual Property vests in the Provider by operation of Law, each
Party hereby assigns (and shall cause any such other Provider to assign) to the
relevant Recipient all of its right, title and interest in and to such
Intellectual Property, and the Providers shall provide such assistance and
execute such documents as the Recipients may reasonably request to assign to the
relevant Recipient all of its right, title and interest in and to such
Intellectual Property.

SECTION 2.07. Services Migration.

(a) The Providers shall, and shall use commercially reasonable efforts to cause
any applicable Third Party Contractors to, assist the Recipients in connection
with the transition from the performance of Transition Services by the Providers
to the performance of such services by the Recipients or other third parties
engaged by the Recipients, which may include assistance with the transfer of
records, segregation and migration of historical data, the transition to
non-Provider systems and cooperation with and assistance to any third party
consultants engaged by the Recipients in connection with such transition
(“Migration Services”), taking into

 

6



--------------------------------------------------------------------------------

account (i) the need to minimize the cost of such transition and the disruption
to the ongoing business activities of the Parties and their Affiliates and
(ii) the rights and interests of protecting Confidential Information and
privilege in accordance with Article VI of the Separation Agreement (the
“Protected Interests”).

(b) Without limiting the generality of the foregoing, as soon as practicable
after the date hereof, each Party shall, at its sole expense, in compliance with
applicable Laws, take such action with respect to the systems that are under its
control to separate logically and physically the Information Technology used to
conduct the Distributing Business from the Information Technology used to
conduct the Publishing Business, in such a manner that the Information
Technology used to conduct the Publishing Business is not accessible to the
members of the Distributing Group and the Information Technology used to conduct
the Distributing Business is not accessible to the members of the Publishing
Group, except, subject to and in accordance with Section 6.02, as and to the
extent such access is necessary for the provision or receipt of Transition
Services pursuant to this Agreement or as otherwise set forth herein.

SECTION 2.08. Limited Remedy and Limitation of Damages.

(a) In the event that any Provider materially fails to perform any Transition
Service in breach of this Agreement, then at the Recipient’s request, the
Provider shall use commercially reasonable efforts to re-perform such Transition
Service as soon as reasonably practicable, with the same degree of care used in
correcting a failure of a similar service for itself, at no cost to the
Recipient. The Provider shall have no obligation to recreate any lost or
destroyed data, but will provide such data to Recipient to the extent the same
is re-created through such re-performance of Transition Services. Except (i) as
provided in Section 2.04(b), (ii) for any failure to perform that results in a
claim for indemnification under Article IV and subject to the provisions thereof
and (iii) for any specific performance or other equitable remedy that may be
awarded by a court of competent jurisdiction, the Recipient’s sole and exclusive
remedy, and the Provider’s sole and exclusive liability and obligation, with
respect to the performance (or nonperformance) of Transition Services is set
forth in the first two sentences of this Section 2.08.

(b) EACH RECIPIENT ACKNOWLEDGES THAT (I) EACH PROVIDER IS NOT A COMMERCIAL
PROVIDER OF THE TRANSITION SERVICES PROVIDED HEREIN AND IS PROVIDING THE
TRANSITION SERVICES AS AN ACCOMMODATION AND AT COST TO THE RECIPIENT PARTIES IN
CONNECTION WITH THE TRANSATIONS CONTEMPLATED BY THE SEPARATION AGREEMENT; AND
(II) THIS AGREEMENT IS NOT INTENDED BY THE PARTIES TO HAVE THE APPLICABLE
PROVIDER MANAGE AND OPERATE THE PUBLISHING BUSINESS OR THE DISTRIBUTING
BUSINESS, AS APPLICABLE, IN LIEU OF THE APPLICABLE RECIPIENT. THE PARTIES AGREE
THAT THE FOREGOING SHALL BE TAKEN INTO CONSIDERATION IN ANY CLAIM MADE UNDER
THIS AGREEMENT.

 

7



--------------------------------------------------------------------------------

ARTICLE III

SERVICE CHARGES

SECTION 3.01. Service Charges. Unless otherwise set forth in the Transition
Service Schedules and subject to Section 3.02, the Transition Services and the
Migration Services shall be provided at the Provider’s cost and expense. The
Recipients shall compensate the Providers only for Transition Services and
Migration Services actually received. The Recipients shall not make, or shall
receive an appropriate credit with respect to, payment for Transition Services
or Migration Services that are not provided to the Recipients for any reason,
including force majeure.

SECTION 3.02. Invoices and Payment Terms. Unless otherwise set forth in the
Transition Service Schedules, the Providers shall invoice the Recipients
promptly after the end of each month for all (a) amounts due (if any) for all
Transition Services and Migration Services provided to the Recipients during the
preceding month based on, unless otherwise set forth in the Transition Service
Schedules, the reasonable and documented out-of-pocket costs and expenses
actually incurred by the Providers or any of its Affiliates in connection with
providing the applicable Transition Services and Migration Services (including
reasonable third party costs, travel-related expenses and increased staffing
costs directly attributable to the provision of such services, but excluding
fixed overhead and full time employee costs of the Provider); provided, however,
that any such cost or expense not consistent with historical practice between
the Parties for any Transition Service or Migration Service (including business
travel and related expenses) shall require advance approval of the Recipient,
which approval shall not be unreasonably withheld or delayed (it being agreed
that in the event that, and for so long as, the Recipient withholds such
approval, the Provider shall not be required to provide all or a portion of the
applicable Transition Services and / or Migration Services to the extent that
such cost or expense is necessary for the provision of such Transition Services
and / or Migration Services or such portion thereof), and (b) all Taxes (as
defined below). Payment of any amounts due by the Recipients hereunder shall be
made in immediately available funds within forty-five (45) days of the
applicable Recipient’s receipt of invoice therefor. Any amount not paid within
forty-five (45) days after the date when payable shall bear interest at the rate
equal to 1.5% per annum from the date such amount is due. The Recipients shall
not deduct, set off, counterclaim or otherwise withhold any amount owed by it to
the Providers (on account of any obligation owed by the Providers, whether or
not such obligation has been finally adjudicated, settled or otherwise agreed
upon in writing) against the amounts payable pursuant to this Agreement;
provided, that in the event any Recipient disputes any amount on an invoice,
such Recipient shall notify the relevant Provider in writing within twenty
(20) days after such Recipient’s receipt of such invoice and shall describe in
detail the reason for disputing such amount. Upon receipt of such notice, the
Provider will research the items in question in a reasonably prompt manner and
cooperate to resolve any differences with the Recipient. In the event agreement
is not reached by the applicable Provider and Recipient within forty-five
(45) days after receipt of the notice referred to above, the matter shall be
referred to resolution in accordance with Section 7.05. The Recipient will be
entitled to withhold the amount in dispute during the pendency of the dispute,
provided that the Recipient shall be subject to late charges pursuant to this
Section 3.02 on any

 

8



--------------------------------------------------------------------------------

amount that is unsuccessfully disputed. The Recipient shall timely pay the
undisputed portion of each invoice in the manner set forth in this Agreement;
provided that in the event that the applicable Provider and Recipient mutually
agree that any amount that was paid by the Recipient was not properly owed, the
Provider will refund that amount plus interest (accumulating from the original
due date for such amount at the rate equal to 1.5% per annum) to the Recipient
within forty-five (45) days after receipt of such notice (or, alternatively, the
Provider may deduct the dollar amount from the next invoice submitted to the
Recipient).

SECTION 3.03. Documentation; Audit. The Providers shall maintain accurate and
complete records of all receipts, invoices, reports and other documents relating
to the Transition Services and Migration Services rendered hereunder
(collectively, the “TSA Documents”) in accordance with (i) each such Person’s
standard accounting practices and procedures, consistently applied, which
practices and procedures are employed by each such Person in its provision of
services for itself and its own Subsidiaries and (ii) applicable Law (including
data protection and privacy Law). Without limiting the generality of the
foregoing, each such Person’s accounting records shall be maintained in
sufficient detail to enable an auditor to verify the accuracy, completeness and
appropriateness of all charges hereunder. Upon reasonable prior notice, during
the applicable Provider’s regular office hours, each Recipient and its
Representatives (including such Recipient’s internal and external auditors)
shall have the right to, at such Recipient’s expense, inspect and copy the TSA
Documents and audit the TSA Documents and related controls and processes,
subject to the preservation of the Protected Interests. The Providers shall
retain the TSA Documents and, subject to the preservation of the Protected
Interests, make them available to the Recipients, their Representatives, and
applicable Governmental Authorities for a period of six years from the close of
each fiscal year during which Transition Services are provided. If an audit
conducted by a Recipient or its Representative reveals an overbilling by the
Provider and overpayment by the Recipient, and the Provider agrees with the
results of the audit, the Provider shall reimburse the relevant Recipient within
forty-five (45) days of receiving a copy of the audit and shall pay interest at
a rate equal to 1.5% per annum for the period from the date the revealed
overpayment was made until the date such revealed overpayment is reimbursed.

SECTION 3.04. Taxes. All sales tax, value-added tax, goods and services tax or
similar tax (“Taxes”) (but excluding any Tax based upon the net income of a
Provider, which shall be paid by such Provider) associated with the provision of
any Transition Services will be separately stated on the relevant invoice and
shall be paid by the Recipients in accordance with Section 3.02. The Providers
shall be responsible for paying any such Taxes to the appropriate tax
authorities.

ARTICLE IV

DISCLAIMER OF REPRESENTATIONS AND WARRANTIES; LIMITATIONS OF

LIABILITY; INDEMNIFICATION

SECTION 4.01. Disclaimer of Representations and Warranties. Except as expressly
provided in this Agreement, the services to be provided hereunder are furnished
on an

 

9



--------------------------------------------------------------------------------

as-is and where-is basis. Except as expressly provided in this Agreement,
neither party nor any of their affiliates make any representation or warranty,
whether express, implied or statutory, and each party (on behalf of itself and
its affiliates) hereby disclaims any representation or warranty of any kind with
respect to the services provided hereunder, including any warranty of condition,
merchantability, accuracy, satisfactory quality, non-infringement, or fitness
for any particular purpose.

SECTION 4.02. Limitations of Liability.

(a) Except for the indemnification claim provided under Section 4.04, in no
event shall any Party or any of its Affiliates have any Liability to the other
Party or any of its Affiliates arising out of or in connection with this
Agreement.

(b) Notwithstanding anything to the contrary, the aggregate Liability of the
Providers to the Recipients arising out of or in connection with this Agreement
shall not exceed the aggregate amount of the service charges paid or to be paid
by the Recipients hereunder with respect to the services giving rise to such
Liability. The Parties hereby waive and shall not assert, and shall cause the
other Recipients to waive and not assert, claims for any such Liability in
excess of such aggregate amount.

(c) IN NO EVENT SHALL ANY PARTY OR ANY OF ITS AFFILIATES BE LIABLE TO THE OTHER
PARTY OR ANY OF ITS AFFILIATES FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT,
INCIDENTAL OR PUNITIVE DAMAGES OR LOST PROFITS, HOWEVER CAUSED AND ON ANY THEORY
OF LIABILITY (INCLUDING NEGLIGENCE OR STRICT LIABILITY) ARISING IN ANY WAY OUT
OF THIS AGREEMENT, WHETHER OR NOT SUCH DAMAGES ARE FORESEEABLE OR SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

SECTION 4.03. Third Party Contractors.

(a) In no event will any Party be liable for the products and services of any
Third Party Contractors, except to the extent for which such Party is otherwise
liable under this Agreement.

(b) Notwithstanding anything in this Agreement to the contrary, with respect to
any Third Party Contractors, the Parties agree to reasonably and diligently
cooperate to pass through to each Recipient, to the extent permitted by the
applicable contracts, the benefit of any indemnities, representations and
warranties under the applicable contracts with such Third Party Contractors.
Upon request, the Provider agrees at its option to either (i) enforce its rights
under such contracts, or (ii) grant to the Recipient rights of subrogation, to
the extent permitted under the applicable contract(s), so that the Recipient may
directly enforce the applicable contract(s) against the applicable Third Party
Contractors. The Provider will under no circumstances be responsible for any
failure by any Third Party Contractor to provide any remedies to which the
Provider and the Recipient are entitled from the applicable Third Party
Contractors. The Recipient will be responsible for its own costs and the cost
incurred by the Provider in seeking or enforcing any rights or remedies with
respect to any such Third Party Contractors for the benefit of Recipient.

 

10



--------------------------------------------------------------------------------

SECTION 4.04. Indemnity.

(a) Subject to the limitations on liability provided in Sections 4.01, 4.02 and
4.03, each Party agrees to indemnify, defend and hold harmless the other Party,
its Affiliates and its and their respective Representatives, and each of the
successors and assigns of any of the foregoing from and against any and all
claims, actions, demands, judgments, losses, costs, expenses, damages and
liabilities (including reasonable attorneys’ fees and other expenses of
litigation) arising out of or resulting from the negligence, willful misconduct,
bad faith, breach of confidentiality, violation of Law or infringement of a
third party’s Intellectual Property, of (or by) it or its Affiliates, and its
and their respective Representatives, and each of the successors and assigns of
any of the foregoing, in each case in connection with this Agreement.

(b) Sections 10.5 through 10.8 of the Separation Agreement shall apply mutatis
mutandis with respect to the indemnification provided hereunder.

ARTICLE V

TERM AND TERMINATION

SECTION 5.01. Term.

(a) This Agreement shall become effective on the Distribution Date and, unless
terminated earlier pursuant to Section 5.02, shall remain in full force and
effect until all Transition Services are terminated in accordance herewith.

(b) The term (the “Term”) for each Transition Service shall commence on the
Distribution Date and, unless terminated earlier pursuant to Section 5.02 below,
shall continue until the earlier of (i) the period specified in the applicable
Transition Service Schedule (or such longer period as may be mutually agreed
upon by the Parties in writing after the date hereof) and (ii) the second
(2nd) anniversary of the Distribution Date.

SECTION 5.02. Termination. All or a portion of a Transition Service may only be
terminated prior to the conclusion of its Term as follows:

(a) by the Recipient for convenience upon thirty (30) days prior written notice
to the Provider, provided, that the Recipient shall pay the applicable early
termination charges pursuant to Section 5.03;

(b) by the mutual written agreement of the Recipient and the Provider;

(c) by either Distributing or Publishing for a material breach (including any
payment default) of this Agreement by the other Party (or any other Recipient or
any other Provider, as applicable) with respect to such Transition Service,
provided, that if such breach is capable of being cured, only if such breach is
not cured within forty-five (45) days after written notice from the terminating
Party;

 

11



--------------------------------------------------------------------------------

(d) by either Distributing or Publishing if the other Party commences a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar Law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors or shall take any corporate action to authorize any of
the foregoing; or

(e) by either Distributing or Publishing if any involuntary case or other
proceeding is commenced against the other Party seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar Law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding remains undismissed and unstayed for a
period of 60 days, or an order for relief shall have been entered against the
other Party.

SECTION 5.03. Early Termination Charges. Upon early termination of all or a
portion of any Transition Service pursuant to Section 5.02(a), the Recipient
shall pay to the Provider early termination charges equal to the amount of the
out-of-pocket expenses incurred by the Provider in order to discontinue earlier
than originally anticipated the provision of such Transition Service or portion
thereof. Such early termination charges may include wind-down costs, breakage
fees, early termination fees or charges, minimum volume make-up charges, other
start-up or wind-down costs incurred by the Provider that the Provider had
anticipated would be paid for by the Recipient over the course of the originally
contemplated term (or not incurred but for the Recipient’s early termination) or
other amounts payable to third parties. The Provider shall use commercially
reasonable efforts to minimize the existence and amount of such early
termination charges; provided, that the foregoing obligations shall not alter or
diminish the Recipient’s obligation to pay such early termination charges as
reasonably incurred by the Provider in accordance with the terms hereof. All
such termination charges shall be due and payable to the Provider in immediately
available funds within forty-five (45) days of the Recipient’s receipt of any
invoice therefor.

SECTION 5.04. Effect of Termination.

(a) Upon termination of all or a portion of any Transition Service in accordance
with this Agreement and subject to Sections 5.03 and 5.04, the Providers will
have no further obligation to provide such terminated Transition Service or the
terminated portion thereof, and the Recipients shall have no obligation to pay
any service charges or other amounts relating to such Transition Service or the
terminated portion thereof; provided, that the Recipients shall remain obligated
to the Providers for (i) any service charges or other amounts owed and payable
in respect of such terminated Transition Service provided prior to the effective
date of the termination and (ii) any early termination charges pursuant to
Section 5.03.

 

12



--------------------------------------------------------------------------------

(b) In connection with the termination of all or a portion of any Transition
Service, the provisions of this Agreement not relating solely to such terminated
Transition Service shall survive any such termination. Without limiting the
generality of the forgoing, the provisions of Article I (Definitions),
Article III (Service Charges), Article IV (Disclaimer of Representations and
Warranties; Limitations of Liability; Indemnification), Article VI
(Confidentiality), and Article VII (General Provisions) and Section 2.06
(Intellectual Property), Section 5.03 (Early Termination Charges), and this
Section 5.04 (Effect of Termination) shall survive the termination of any
Transition Service or any portion thereof or the termination of this Agreement.

ARTICLE VI

COVENANTS

SECTION 6.01. Confidentiality. Sections 6.5 and 6.6 of the Separation Agreement
shall be incorporated by reference herein, mutatis mutandis.

SECTION 6.02. Access to Computer Systems. If a Party to this Agreement (or any
other Provider and any other Recipient) has access (either on-site or remotely)
to the other Party’s or its Affiliates’ Information Technology in relation to
the Transition Services, such Party shall limit such access solely to the use of
such Information Technology for purposes of the Transition Services and shall
not access or attempt to access the other Party’s or its Affiliates’ Information
Technology other than those required for the Transition Services. Such Party
shall limit such access to those of its and its Affiliates’ employees, agents or
contractors with a bona fide need to have such access in connection with the
Transition Services, and shall follow all of the relevant Party’s security and
data protection rules and procedures for restricting access to its or its
Affiliates’ Information Technology made available by the relevant Party. All
user identification numbers and passwords disclosed to such Party or its
Affiliates and any information obtained by such Party or its Affiliates as a
result of such Party’s or its Affiliates’ access to and use of the other Party’s
or its Affiliates’ computer systems shall be deemed to be, and treated as,
Confidential Information hereunder and under the Separation Agreement. Each
Party shall, and shall cause its Affiliates to, cooperate with the other Party
in the investigation of any apparent unauthorized access to a Party’s or its
Affiliates’ computer system or information stores.

SECTION 6.03. Privilege. The Parties recognize that legal and other professional
services have been and will be provided prior to and following the Distribution
Date that were or will be rendered for the collective benefit of each of the
Parties to this Agreement. The Parties agree that their respective rights with
respect to all privileged information in connection with such services shall be
governed by Section 6.8 of the Separation Agreement.

 

13



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

SECTION 7.01. Force Majeure Event. No Party shall have any liability or
responsibility for any interruption, delay or other failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of a Force
Majeure Event; provided, that such Party (or such Person) shall have exercised
commercially reasonable efforts to minimize the effect of a Force Majeure Event
on its obligations. In the event of an occurrence of a Force Majeure Event, the
Party whose performance is affected thereby shall give notice (orally or in
writing) of suspension as soon as reasonably practicable to the other stating
the date and extent of such suspension and the cause thereof, and such Party
shall resume the performance of such obligations as soon as reasonably
practicable upon the cessation of such Force Majeure Event and its effects. If a
Provider or Third Party Contractor is unable to provide any of the Transition
Services due to a Force Majeure Event, the Recipient shall be free to acquire
such Transition Services from an alternate source, at the Recipient’s sole cost
and expense, and without liability to the Provider or any relevant third party,
for the period and to the extent reasonably necessitated by such non-performance
and during the continuation of any agreement entered into with the provider of
such Transition Service, and for that period that such Transition Service is
provided by an alternate source, the Provider or any relevant third party shall
have no obligation to provide such Service to the Recipient. For the avoidance
of doubt, the Recipient shall not be obligated to pay the Provider or any
relevant third party for such Transition Services during the period when the
Provider or such third party is not providing such Transition Services.
Notwithstanding the foregoing, in no event shall any of the Recipients be
relieved of their payment obligations to the relevant Provider for any
Transition Services delivered pursuant to the terms of this Agreement.

SECTION 7.02. Independent Contractor. Nothing contained in this Agreement will
be deemed or construed as creating a fiduciary relationship or relationship of
trust, joint venture or partnership between the Parties hereto. No Party is by
virtue of this Agreement authorized as an agent, employee or legal
representative of the other Party, and the status of the Parties with respect to
each other shall at all times continue to be that of independent contractors. No
Party will have any power or authority to bind or commit the other Party. No
Party will hold itself out as having any authority or relationship in
contravention of this Section 7.02. All employees and representatives providing
the Transition Services shall be under the direction, control and supervision of
the Providers, and the Providers shall have the sole rights to exercise all
authority with respect to such employees and representatives and in no event
shall such employees and representatives be deemed to be employees or agents of
the Recipients.

SECTION 7.03. Third-Party Beneficiaries. No provision of this Agreement is
intended to confer any rights, benefits, remedies, obligations or liabilities
hereunder upon any Person other than the Parties and their respective successors
and assigns.

 

14



--------------------------------------------------------------------------------

SECTION 7.04. Conflicting Provisions. In the event any provision of either
Transition Service Schedule conflicts or is inconsistent with the provisions of
this Agreement, the provisions of this Agreement shall be controlling unless and
to the extent such Transition Service Schedule specifically provides to the
contrary.

SECTION 7.05. Negotiation and Dispute Resolution. Any disputes among the Parties
hereto arising under this Agreement shall be resolved pursuant to the dispute
resolution procedures contained Article XI of the Separation Agreement as if
such provision applied to the Parties hereto. In the event of any such dispute,
the Recipient shall continue to pay for the Transition Services, in accordance
with Section 3.02, and the Provider shall continue to provide the Transition
Services in accordance with the terms and conditions of this Agreement (subject
to applicable third party contract terms and conditions), pending resolution of
such dispute.

SECTION 7.06. Amendment. This Agreement and the Transition Service Schedules may
not be amended, supplemented or terminated except by an agreement in writing
signed by the Parties.

SECTION 7.07. Miscellaneous. Section 12.1(a) (Further Assurances), Section 14.2
(Expenses), Section 14.3 (Counterparts), Section 14.4 (Notices), Section 14.6
(Severability), Section 14.7 (Entire Agreement), Section 14.8 (Assignment),
Section 14.10 (Governing Law; Jurisdiction), Section 14.11 (Waiver of Jury
Trial), Section 14.12 (Headings), Section 14.13 (Interpretation), Section 14.14
(Specific Performance) and Section 14.17 (Waiver) of the Separation Agreement
are incorporated by reference herein, mutatis mutandis.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

TRIBUNE MEDIA COMPANY By:  

/s/ Steven Berns

  Name:   Steven Berns   Title:   Executive Vice President and Chief    
Financial Officer TRIBUNE PUBLISHING COMPANY By:  

/s/ Steven Berns

  Name:   Steven Berns   Title:   President and Chief Executive Officer

 

[Signature Page to Transition Services Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

TRANSITION SERVICE SCHEDULE

(DISTRIBUTING SERVICES TO PUBLISHING)



--------------------------------------------------------------------------------

SCHEDULE B

TRANSITION SERVICE SCHEDULE

(PUBLISHING SERVICES TO DISTRIBUTING)



--------------------------------------------------------------------------------

Schedule A

Transition Service Schedule

(Distributing Services to Publishing)

Except as may otherwise expressly be set forth in this Transition Service
Schedule, none of Distributing, its Affiliates that conduct the Distributing
Business or any of their respective Representatives (a) is providing legal,
financial, accounting or tax advice in connection with Transition Services
performed pursuant to this Schedule A or the Agreement of which this Transition
Service Schedule forms a part or (b) has any responsibility, as a result of
providing such Transition Services or storing or maintaining any data referred
to herein, or otherwise, to prepare or deliver any notification or report to any
Governmental Authority or other Person on behalf of Publishing or any of its
Affiliates that conduct the Publishing Business.

To the extent that knowledge transfer is reasonably required in connection with
the provision or receipt of a Transition Service, but is not separately stated
as an element of such Transition Service, such knowledge transfer shall be
included in such Transition Service.

Nothing contained in this Schedule A shall modify or otherwise limit any of the
respective rights or obligations of the Parties or any member of either Group
under any access or similar provision contained in the Separation Agreement or
any Ancillary Agreements. Any access granted pursuant to this Schedule A shall
be provided (x) during regular business hours and at such other times as are
reasonably required and (y) to the extent permissible by applicable Law.

To the extent applicable, capitalized terms used but not otherwise defined in
this Transition Service Schedule shall have the meanings ascribed to them in the
Agreement or, if not defined therein, the Separation Agreement.

 

I. Functional Category: Technology

Distributing’s initial Service Managers shall be [Intentionally omitted] and
Publishing’s initial Service Managers shall be [Intentionally omitted].

Notwithstanding Section 3.02 of the Agreement, Publishing will reimburse
Distributing for a portion of Distributing’s full time employee costs based on
the percentage of such employees’ time spent providing the Transition Services
included in this item I of this Schedule A to Publishing.

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Data Center Use   •   Use of the 8th floor data center space in the Tribune
Tower until all infrastructure can be physically separated, including physical
access through common areas and basic data center support   180 days  
Publishing’s Information Technology will support the actual infrastructure, all
of which resides on Publishing’s network    

 

•

 

 

Three Publishing resources will reside on the 8th floor in the Tribune Tower
until the expiration or termination of this Transition Service

    2.   IP Addresses   •   Use of ARIN’s publicly registered address space
owned by members of the Distributing Group while Publishing works to exit from
internet facing use of this space   Until the 2nd anniversary of the
Distribution Date  

Contracts are owned by Distributing

 

Publishing retains the right to use the address space on its internal network so
long as it is not exposed to the internet

   

 

•

 

 

Provide technical consulting services to assist in designing and planning the
implementation of a solution to move Publishing’s devices off of the IP
addresses described above during the term of this Transition Service

    3.   Wide Area Network & Internet Access   •   Access to and support of any
Distributing-owned circuits   365 days   Contract is owned by Distributing    

 

•

 

 

Circuits to be terminated site-by-site once Distributing completes migration to
a new carrier

   

 

1



--------------------------------------------------------------------------------

Transition Service Schedule A

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

4.   Workday Interface & Data Conversion Services   Provide assistance to the
project team led by Publishing offering select services for:   270 days      

 

•

 

 

Design, development, and testing of identified portion of software interfaces

       

 

•

 

 

Development for identified portion of data extraction & conversion

    5.   Blackline   Access to the Distributing Blackline instance hosted
service for Blue Lynx Media, LLC to perform application administration and
reconciliations for Accounts Payable and Payroll   Until the 2nd anniversary of
the Distribution Date   6.   Migration Services   Provide Migration Services as
requested by Publishing, including, but not limited to, analysis and solution
design, development, integration and testing, through a Statement of Work to be
reasonably agreed upon by the Parties with pricing consistent with this Schedule
B   Until the 2nd anniversary of the Distribution Date   7.   Domain Name
License   •   Non-exclusive, worldwide, non-transferable, royalty-free license
to access and use the second level domain tribune.com (including
www.tribune.com) and any subdomains associated therewith (collectively, the
“Domain Name”); provided that Publishing will:   Until the 2nd anniversary of
the Distribution Date   Distributing and Publishing will coordinate any change
to the domain registrar or the Domain Name and Publishing will make any change
requested by Distributing with respect to subdomains owned by Distributing and
configured on Publishing’s domain name servers (Publishing should have the
necessary permissions to update its registered domain name servers)      

 

•

 

 

Access and use the Domain Name solely for the maintenance of the subdomains as
they exist as of the Distribution Effective Time

         

 

•

 

 

Not add new public subdomains to the Domain Name

         

 

•

 

 

Host the Domain Name (except the jump page described below) on Publishing’s
domain name servers to support all of the subdomains that are to be transferred
or migrated off the Domain Name during the Term of this Transition Service

         

 

•

 

 

Promptly transfer hosting of all parts of the Domain Name to Distributing upon
the later of (x) the completion of the transfer or migration of all subdomains
off the Domain Name and (y) the end of the Term of this Transition Service

       

 

•

 

 

Distributing will be responsible for registering the Domain Name, including
extending beyond the current expiration to cover the Term of this Transition
Service

       

 

•

 

 

Distributing will be responsible for creating and hosting a jump page converted
from the Domain Name’s web page that will direct visitors to either
Distributing’s new corporate web site or Publishing’s new corporate web site
(Publishing will provide Distributing with the link thereto)

    8.   BigFix/IBM EndPoint Manager   Until Publishing can effectively transfer
these responsibilities to internal staff:   120 days      

 

•

 

 

Provide support and user account access for the Bigfix/IBM Endpoint Manager
(IEM) environment

   

 

2



--------------------------------------------------------------------------------

Transition Service Schedule A

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

   

 

•

 

 

Provide technical assistance completing the BigFix/IEM project, advancing the
Publishing and Media instances in parallel, including:

          •   Build, maintain, patch, and support the overall BigFix/IEM service
and infrastructure environment           •   Provide services to create fixlets
for as-needed situations           •   Provide training and knowledge transfer
(both oral and documentation) to technology staff on the BigFix/IEM
infrastructure and components           •   Assist in enabling and implementing
other available BigFix/IEM modules    

 

3



--------------------------------------------------------------------------------

Transition Service Schedule A

 

II. Functional Category: Human Resources

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Benefits Administration   Provide full benefits administration including:  
Through 12/31/2014      

 

•

 

 

Coverage (including plan administration) for eligible Publishing employees under
medical, dental, vision, STD, LTD, life, FSA, HSA and all voluntary benefits
(including AD&D) maintained by Distributing for the benefit of its employees,
including COBRA and HIPAA administration, and compliance with reporting and
disclosure pursuant to applicable Law

        •   Coverage for eligible Publishing employees under Business Travel
Accident Insurance policy (Group Policy # is BTA-120098) issued by Gerber Life
Insurance Company and Employee Assistance Program maintained by Distributing for
the benefit of its employees         •   Financial analyses of benefits plans  
      •   Administrative support for Publishing retirees covered by retiree
health and welfare benefits—enrollment, administration and call-center         •
  Administration of retiree drug subsidies with reimbursement of subsidies to be
made to Publishing and accounting / reporting made to appropriate tax department
personnel of Publishing         •   Assistance relating to transition from
Distributing’s 401(k) plan to Publishing’s 401(k) plan, including access to data
to be able to effect smooth enrollment to the extent required by applicable Law
        •   Reporting of actual claims incurred that relate to Publishing
employees, with such information as may be permitted by HIPAA or other
applicable Law         •   Continued benefits coverage for employees on short
and/or long-term disability whose date of disability occurs prior to the
Distribution Date   Until the 2nd anniversary of the Distribution Date   2.  
Compensation   •   Access to employee survey data and PayScale participated in
and purchased for Distributing   Through 12/31/2014       •   Access to Towers
Watson REWARD         •   Access to E-Trade for participants and compensation
staff   90 days   3.   Employee and Labor Relations   •   Ability to consult
with employment and labor lawyers for history on open cases and litigation and
labor contracts incurred prior to the Distribution Date   Until the earlier of
(i) the 2nd anniversary of the Distribution Date and (ii) the final disposition
of open litigation for legal matters      

 

•

 

 

Access to files related to current and historic employment and labor litigation
for actions against Publishing legal entities arising prior to the Distribution
Date

       

 

•

 

 

Access to labor contracts, bargaining history files, arbitration, grievance
history and related items

   

 

4



--------------------------------------------------------------------------------

Transition Service Schedule A

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

   

•

  Access to Distributing employees as witnesses and historic expertise to help
develop appropriate defenses and litigation strategy on cases brought for
actions prior to the Distribution Date        

•

  Access to employee personnel files for Publishing employees        

•

  Access to Lee Hecht Harrison outplacement programs for involuntarily
terminated Publishing employees   90 days   4.   Recruiting   Access to:   60
days       •   iCIMS,         •   Talentwise (including eVerify)         •   The
Work Number         •   CareerBuilder for job postings     5.   Benefits  
Coverage under Distributing benefits programs for newly hired Publishing
employees, including employees hired due to acquisition of new subsidiaries by
Publishing under same terms as identified in Employee Matters Agreement and in
Item II.1. (Benefits Administration) of this Schedule A   Through 12/31/2014  
6.   HR   Coordination and support of bankruptcy-related claims and litigation
covering current and former Publishing employees   Until the 2nd anniversary of
the Distribution Date   7.   Day Nine Consulting   Unless Publishing has, prior
to the Distribution Date, entered into a separate agreement with Day Nine
Consulting with respect to the implementation of Workday, use of Distributing’s
agreement with Day Nine Consulting   Until the earlier of (i) 10/1/2014 and (ii)
the date on which Publishing obtains a separate agreement with Day Nine
Consulting with respect to the implementation of Workday   Notwithstanding
Sections 3.01 and 3.02 of the Agreement, Publishing will reimburse Distributing
for 50% of costs charged to Distributing under the Day Nine Consulting agreement

 

5



--------------------------------------------------------------------------------

Transition Service Schedule A

 

III. Functional Category: Legal

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Legal   •   Access to personnel for history on open cases, litigation,
claims, enforcement matters, contracting matters, licensing matters and other
similar matters   Until the 2nd anniversary of the Distribution Date       •  
Access to files related to current and historic litigation for Actions against
members of the Publishing Group arising prior to the Distribution Date         •
  Access to intellectual property files         •   Access to contracts and
licenses relating to the Publishing Group’s intellectual property         •  
Access to corporate files and documentation relating to entities comprising the
Publishing Group or the Publishing Business Assets    

 

6



--------------------------------------------------------------------------------

Transition Service Schedule A

 

IV. Functional Category: Internal Audit

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Information / Documentation   Access to information and documentation
related to:   Until the 2nd anniversary of the Distribution Date      

 

•

 

 

Transition Services or Migration Services provided to Publishing under the
Agreement (including this Schedule A) with respect to the period during which
such services were provided under the Agreement, and

       

 

•

 

 

similar services provided to Publishing prior to the Distribution Date

    2.   Audit Scoping and Planning   Coordination on scoping and planning of
test procedures related to then in-effect Transition Services or Migration
Services provided to Publishing under the Agreement (including this Schedule A)
  Until the expiration or termination of all applicable Transition Services and
Migration Services   3.   Audit Results / Reporting   Access to monitoring, test
results and reports related to:   Until the 2nd anniversary of the Distribution
Date      

 

•

 

 

Transition Services or Migration Services provided to Publishing under the
Agreement (including this Schedule A) with respect to the period during which
such services were provided under the Agreement, and

        •   similar services provided to Publishing prior to the Distribution
Date     4.   Legal and Regulatory Compliance   Prompt notification of
violations of laws, regulations, and policies (including ethics hotline calls
and Code of Business Conduct violations) that impact Publishing   Until the 2nd
anniversary of the Distribution Date   5.   Business Continuity / Disaster
Recovery   Access to business continuity and disaster recovery plans and related
test results related to then in-effect Transition Services or Migration Services
provided to Publishing under the Agreement (including this Schedule A)   Until
the expiration or termination of all applicable Transition Services and
Migration Services   6.   Processes / Controls   Prompt notification of
identified significant process or control issues related to then in-effect
Transition Services or Migration Services provided to Publishing under the
Agreement (including this Schedule A)   Until the expiration or termination of
all applicable Transition Services and Migration Services  

 

7



--------------------------------------------------------------------------------

Transition Service Schedule A

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

7.   Audit Support   Audit support for annual internal control certification
process and the preparation of quarterly and annual GAAP financial statements  
Until the 2nd anniversary of the Distribution Date   To the extent that the
audit support relates to a Transition Service subject to special pricing
provisions pursuant to the terms of this Schedule A, such audit support shall be
subject to such special pricing provisions

 

8



--------------------------------------------------------------------------------

Transition Service Schedule A

 

V. Functional Category: Treasury

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Cash Management     Consultations in connection with cash management,
accounts and related treasury processes   90 days  

 

9



--------------------------------------------------------------------------------

Transition Service Schedule A

 

VI. Functional Category: Advertising and Marketing in Hartford Market

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Shared Advertising Sales   Accept the following advertising sales made by
Tribune Broadcasting Hartford, LLC (“WTIC”) employees in publications, on
websites or on social media platforms managed by The Harford Courant Company,
LLC (“Hartford Courant”):   Through 12/31/2014  

Notwithstanding Sections 3.01 and 3.02 of the Agreement, such advertising sales
will be provided at no charge (i.e., WTIC will pay and incur costs for bonuses
and commissions paid to WTIC employees pursuant to these advertising sales and /
or will be directly billed by the vendor)

   

 

•

 

 

event advertising sales for any specifically identified event mutually agreed
upon by Hartford Courant’s Publisher and WTIC’s Vice President & General Manager

       

 

•

 

 

all other advertising sales for a strategic and limited group of advertisers
determined by Hartford Courant’s Publisher and WTIC’s Vice President & General
Manager

    2.   WTIC Marketing   •   Broadcast channels, websites, social media
platforms and signage managed by WTIC will present Hartford Courant marketing
campaigns and Hartford Courant marketing campaigns will be determined by
Hartford Courant’s Publisher subject to approval by WTIC’s Vice President &
General Manager   Through 12/31/2014   Notwithstanding Sections 3.01 and 3.02 of
the Agreement, there will be no charge to Hartford Courant for the broadcast
campaign materials or WTIC talent appearances    

 

•

 

 

WTIC will be responsible for the creation and expense of Hartford Courant
broadcast campaign materials

       

 

•

 

 

WTIC talent appearances will be provided to Hartford Courant

        •   The airing of Hartford Courant promotional spots or signage during
on-air broadcasts will be followed by sponsorship identification to the extent
required by applicable Law     3.   Marketing Co-Branded / Shared Events  
Marketing co-branded/shared events will be completed and the specific
co-branded/shared events will be mutually agreed upon by Hartford Courant’s
Publisher and WTIC’s Vice President & General Manager   Through 12/31/2014  
Notwithstanding Sections 3.01 and 3.02 of the Agreement, expenses will be
incurred and recorded by Hartford Courant and WTIC respectively with no
reimbursement

 

10



--------------------------------------------------------------------------------

Transition Service Schedule A

 

VII. Functional Category: Procurement

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Office Supplies   Provide enterprise-wide office supply services and
corresponding administrative access, as needed   Through 12/31/2014   2.  
Corporate T&E Card   Provide enterprise-wide T&E corporate card services and
corresponding administrative access, as needed   Through 12/31/2014   3.   Food
Service   Water cooler placement and service in the Tribune Tower   Through
12/31/2014   4.   Telecom, Data, Internet and Wireless Bill Payment   Provide
enterprise telecommunication, data, internet and wireless bill payment services
and corresponding administrative access, as needed   Through 6/30/2015  

 

11



--------------------------------------------------------------------------------

Transition Service Schedule A

 

VIII. Functional Category: Risk Management

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Risk Management   •   Provide consulting and assistance to Publishing
personnel as Publishing manages its own separate and distinct insurance
policies, contracts and related processes   Through 12/31/2014       •  
Although not expected, if certain insurance services initially require
pass-through contracts rather than separate contracts, the primary vendor
contact will be with Distributing and Distributing will manage the third party
contract until a clean separation is effected    

 

12



--------------------------------------------------------------------------------

Transition Service Schedule A

 

IX. Functional Category: Real Estate

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   MacMunnis Lease Administration   Unless Publishing has, prior to the
Distribution Date, entered into a separate agreement with MacMunnis Inc.
(“MacMunnis”) with respect to lease administration, use of Distributing’s
agreement with MacMunnis, including:   Until the earlier of (i) 12/31/2014 and
(ii) the date on which Publishing obtains a separate lease administration
agreement with MacMunnis      

 

•

 

 

Software access

       

 

•

 

 

Income billing services, including payment by Distributing to Publishing of
sublease rental income received from MacMunnis within 3 Business Days after
Distributing’s receipt of the applicable funds from MacMunnis

       

 

•

 

 

Special research projects requested by Publishing

       

 

•

 

 

Rental payment services, including funding by Distributing to MacMunnis of
Publishing’s monthly rental payments that have been previously approved by
Publishing

   

 

Notwithstanding Section 3.02 of the Agreement, Publishing will reimburse
Distributing for such funded amounts within 3 Business Days after Distributing’s
applicable payment to MacMunnis

   

 

•

 

 

Annual audit of operating expenses and real estate tax reconciliation as
requested by Publishing

   

 

Publishing will be responsible for MacMunnis’s contingency fee

   

 

•

 

 

Creation of lease abstracts for (x) Intercompany Leases, (y) leases, subleases
and licenses for real property entered into after the Distribution Date and (z)
amendments or modifications to any of the foregoing

   

 

Notwithstanding Sections 3.01 and 3.02 of the Agreement, Publishing will
reimburse Distributing for 50% of Distributing’s costs and expenses incurred in
connection with providing such abstracts for net leases and amendments thereto
(for the avoidance of doubt, charges for abstracts for gross leases and leases
with third parties and amendments to any of the foregoing shall be governed by
Sections 3.01 and 3.02 of the Agreement)

 

13



--------------------------------------------------------------------------------

Transition Service Schedule A

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

2.   Costa Mesa Production Plant Access   Access to the Distributing Group’s
Costa Mesa Production Plant to allow Publishing personnel, at Publishing’s sole
cost and expense, to remove all remaining production equipment and generators  
Through 10/1/2014  

 

14



--------------------------------------------------------------------------------

Schedule B

Transition Service Schedule

(Publishing Services to Distributing)

Except as may otherwise expressly be set forth in this Transition Service
Schedule, none of Publishing, its Affiliates that conduct the Publishing
Business or any of their respective Representatives (a) is providing legal,
financial, accounting or tax advice in connection with Transition Services
performed pursuant to this Schedule B or the Agreement of which this Transition
Service Schedule forms a part or (b) has any responsibility, as a result of
providing such Transition Services or storing or maintaining any data referred
to herein, or otherwise, to prepare or deliver any notification or report to any
Governmental Authority or other Person on behalf of Distributing or any of its
Affiliates that conduct the Distributing Business.

To the extent that knowledge transfer is reasonably required in connection with
the provision or receipt of a Transition Service, but is not separately stated
as an element of such Transition Service, such knowledge transfer shall be
included in such Transition Service.

Nothing contained in this Schedule B shall supersede, modify or otherwise limit
any of the respective rights or obligations of the Parties or any member of
either Group under any access, record retention or similar provision contained
in the Separation Agreement or any Ancillary Agreements. Any access granted
pursuant to this Schedule B shall be provided (x) during regular business hours
and at such other times as are reasonably required and (y) to the extent
permissible by applicable Law.

To the extent applicable, capitalized terms used but not otherwise defined in
this Transition Service Schedule shall have the meanings ascribed to them in the
Agreement or, if not defined therein, the Separation Agreement.

 

I. Functional Category: Technology

Distributing’s initial Service Managers shall be [Intentionally omitted] and
Publishing’s initial Service Managers shall be [Intentionally omitted].

Notwithstanding Section 3.02 of the Agreement, (a) Distributing will reimburse
Publishing for a portion of Publishing’s full time employee costs based on the
percentage of such employees’ work in connection with providing the Transition
Services included in this item I of this Schedule B to Distributing and
(b) Distributing will reimburse Publishing for out-of-pocket or third party
costs incurred by Publishing to make repairs to, or replacements of, equipment
or systems to the extent that such repairs or replacements have become, through
no fault of Publishing, necessary for the provision of any Transition Service
included in this item I of this Schedule B, provided that such reimbursement
amount shall be limited to the proportionate share of the utilization of such
equipment or systems represented by the Transition Services in this item I of
this Schedule B (taking into account the remaining Term of the applicable
Transition Service).

Notwithstanding Article II of the Agreement, the Provider may reduce the level
of service provided pursuant to this item I of this Schedule B in a manner that
is consistent with a reduction of the level of service provided to the
Provider’s own business resulting from a reduction in the Provider’s workforce,
provided that (x) in the event of such a reduction in the level of service
provided to the Recipient, the Recipient shall have the right to require that
the Provider obtain additional third party staffing to the extent necessary to
return to the service levels that would be required but for this provision (it
being understood that (i) such additional third party staffing will be directed
and managed by the Provider, but will be completely dedicated to providing
Transition Services for Recipient’s benefit under the Agreement, and (ii) the
Recipient shall be charged for the costs and expenses of such additional third
party staffing pursuant to Section 3.02 of the Agreement) and (y) the Provider
shall notify the Recipient of any change in service levels pursuant to this
provision and, at the Recipient’s request, shall provide service statistics and
policy statements evidencing then-current service levels of the Provider’s
business.

Upon the expiration of the Transition Services included in items 15, 36 and 37
of this item I of this Schedule B, Distributing will reimburse Publishing for
wind-down costs incurred by Publishing to the extent resulting from the
expiration of Recipient’s use of such Transition Service. The Provider shall use
commercially reasonable efforts to minimize the existence and amount of such
wind-down costs; provided, that the foregoing obligations shall not alter or
diminish the Recipient’s obligation to pay such wind-down costs as reasonably
incurred by the Provider in accordance with the terms hereof. All such wind-down
costs shall be due and payable to the Provider in immediately available funds
within forty-five (45) days of the Recipient’s receipt of any invoice therefor.

 

1



--------------------------------------------------------------------------------

Transition Service Schedule B

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Reporting, Interface and Configuration Changes related to Separation  
Provide any break/ fix reporting, interface or other configuration changes
required due to the split of or transition from systems and technologies under
the Agreement related to the Business Separation   365 days   2.   Underlying
Services   Subject to the limitations described in the second bullet below,
provide any underlying services needed to provide end-state services for all
other items provided under the Agreement (including this Schedule B), including,
but not limited to:   365 days       •   any and all supporting technical
services, applications, datamarts, reporting and interfaces to related systems
that exist as of the Distribution Date         •   support and maintenance of
underlying infrastructure including servers, databases, network, firewalls,
storage, data center and other technology components, as well as monitoring,
security, disaster recovery, data retention and service management processes
required to deliver full service, which includes resolution of break/ fix
service interruptions and use of commercially reasonable efforts to mitigate
security vulnerabilities, but excludes programming changes to change behavior or
correct existing bugs, increases in disk capacity, processing capacity or
network bandwidth and other enhancements and upgrades     3.   Monitoring of
Solutions and Environments   •   Monitoring of systems and environments provided
under the Agreement (including this Schedule B)   365 days      

 

•

 

 

Providing timely alerts to Distributing’s Service Manager

        •   Providing output from monitoring tools when requested     4.  
Security, Controls and Compliance   Maintain effective security, controls and
compliance over all systems and environments provided under the Agreement
(including this Schedule B), including:   365 days       •   regular penetration
testing and intrusion detection of such applications and environments         •
  compliance with SOX and other applicable internal control structures and Laws
    5.   Integrations for New Solutions   •   Design, develop, test and
implement integrations to systems provided under the Agreement (including this
Schedule B) for new Distributing business solutions as required, excluding
Migration Services provided pursuant to Section 2.07 of the Agreement   365 days
      •   Distributing may execute the required work described in the preceding
bullet through a Statement of Work if Publishing does not have the required
resources available to meet a requested delivery date and Publishing will
provide additional access necessary to deliver the solution    

 

2



--------------------------------------------------------------------------------

Transition Service Schedule B

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

6.   Access to Applications   •   Access to and support for the Citrix
environment used by Distributing to access applications supported by Publishing,
including:   365 days         •   Application management / installation        
  •   Maintenance of proper load balance of resources           •   Incident and
problem management and escalation services           •   Required authentication
configuration changes related to the migration of domains during the applicable
Term         •   Access to applications and functions that cannot be handled via
Citrix     7.   PeopleSoft HCM   •   Access to and support for the following HCM
related applications: PeopleSoft Human Resources, Benefits, Payroll, eBenefits,
ePay, Non-Employees, My Time Off, New Hire Bridge, PAF, SuccessFactors, Cypress
report distribution and Business Objects Datamarts   270 days       •   Pulling
data out of consolidated datamarts to be provided only one time         •  
Create a HR data archive         •   Post-deployment support and close-out
activities for the project to separate PeopleSoft HCM, as set forth in the
project’s Deployment and Project Plans   30 days   8.   Workday Solution
Delivery   •   Supplemental assistance and services to aid Distributing and
DayNine Consulting, Distributing’s primary contractor, in their effort to
deliver Distributing’s Workday solution   270 days       •   Assistance for the
following project related services:           •   Business analysis and software
development for data extraction and conversion, migration and validation        
  •   Design, development and testing of software interfaces           •  
Testing and quality assurance for system, data conversion, performance and user
acceptance           •   Consulting from Publishing HR resources to support
setup and testing of the system by Distributing           •   Project management
and business analysis coordination to deliver the solution     9.   PeopleSoft
Financials   •   Access to and support for the following finance related
applications: General Ledger, Asset Management, Travel and Entertainment,
Accounts Payable, Essbase, NVision, Business Objects datamarts and Cypress
report distribution   270 days       •   Pulling data out of consolidated
datamarts to be provided only one time         •   Create a financial data
archive         •   Post-deployment support and close-out activities for the
project to separate PeopleSoft Financials, as set forth in the project’s
Deployment and Project Plans   45 days  

 

3



--------------------------------------------------------------------------------

Transition Service Schedule B

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

10   Kronos   Access to and support for the following time keeping related
applications:   365 days       •   Tribune Media Services, LLC (“TMS”) Kronos
(application support resource only)         •   Publishing/Broadcasting Kronos  
  11.   Triblink   Access to and support for all applications accessed via
Triblink including, but not limited to: ePay, eBenefits, Onbase, New Hire
Bridge, PAF, Vanguard, Kronos, SharePoint, Benefits Service Center, ticket
tracking, Employee Directory, Internal Job Search, Tax Reporting and
Withholding, My Expense Center, Travel Services, Password Manager (“USA” domain
only), PeopleSoft HCM, PeopleSoft Financials, Broadcasting Financial Reporting,
data loader, Tribune@home, MAAX, HR Web service (but excluding the Technology
Help Desk Ticket and chat services for end-users)   270 days   12.   Blackline  
Access to and support for Distributing’s Blackline hosted service application
(administration) and interfaces back to applications supported by Publishing  
270 days   13.   SCC Media Server   Access to and infrastructure support for SCC
Media Server (Digital Asset Management) instances running in Publishing
environments, excluding application support   90 days   14.   SCC Media Server
Solution Delivery   •   Supplemental assistance and services to aid Distributing
in its effort to deliver Distributing’s SCC Media Server solution, split from
the current Publishing instance   90 days       •   Assistance for the following
project related services:           •   Business analysis and software
development for data extraction and conversion, migration and validation        
  •   Design, development and testing of software interfaces           •  
Testing and quality assurance for system, data conversion, performance and user
acceptance           •   Consulting from business resources to support setup and
testing of the system by Distributing           •   Project management and
business analysis coordination to deliver the solution    

 

4



--------------------------------------------------------------------------------

Transition Service Schedule B

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

15.   Data Direct   Access to and support for infrastructure that supports Data
Direct (“Tmsdatadirect.com” domain owned and supported by Distributing)   150
days  

Reflects 11/2014 replacement plan

 

Distributing will provide application level support

16.   API Pack   Access to and support for infrastructure that supports the API
Pack application   90 days   Distributing will provide application level support
17.   Share Point   Access to and support for the SharePoint environment,
including:   270 days       •   Access to sites         •   SSRS reporting
services utilized for any applications or datamarts provided under the Agreement
        •   Transfer related sites, reports, content or data residing in
SharePoint to be provided only one time     18.   Active Directory   •   Access
to Distributing dedicated devices residing on any Publishing domains during the
applicable Term   270 days       •   Access to and support for the “USA” Active
Directory environment, including:           •   Trusts and federation, where
required, between “USA”, “LocalTVllc” and “Tribunemedia” Active Directory
domains or access required during the applicable Term           •   User
provisioning and de-provisioning in the dual domain environment as long as “USA”
domain credentials are required to access applications provided under the
Agreement           •   “LocalTVllc” domain exception process for user
provisioning and de-provisioning until “LocalTVllc” domain is migrated to the
“Tribunemedia” domain and is included in regular provisioning and
de-provisioning processes           •   Interface, provisioning and migration
tool changes to accommodate transition of solutions during the applicable Term  
  19.   Email / Instant Messaging   Access to and support for Publishing’s
instance of Exchange and Lync Instant Messaging environments   90 days   20.  
Network WiFi   Access to and support for Aruba WiFi and controllers   180 days  
21.   Wide Area Network, Point-to-Point and Internet Access   Access to and
support of any Publishing-owned circuits   365 days   Tied to circuit
replacement plan

 

5



--------------------------------------------------------------------------------

Transition Service Schedule B

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

22.   Local Area Network Access and Transit  

•

  Access to Publishing’s LAN/WAN and distribution layer, with data transit
across Publishing’s network primarily via static routes (dynamic routes only to
be used if required for special circumstance and agreed upon by Publishing),
until all equipment and cabling can be separated   365 days      

 

•

 

 

Access to network gear will be controlled for both Publishing and Distributing

    23.   Internal and External DNS and DHCP  

•

  Provide DNS and DHCP services and support until a permanent solution is
deployed for Distributing   180 days      

 

•

 

 

Access to and support for Infoblox and IPPlanner as required to migrate to new
circuits for Distributing

    24.   IP Addresses   Use of ARIN’s publicly registered address space owned
by members of the Publishing Group while Distributing works to exit from
internet facing use of this space   Until the 2nd anniversary of the
Distribution Date   Distributing retains the right to use the address space on
its internal network so long as it is not exposed to the internet 25.   Telecom
– Asterisk   •   Asterisk support   180 days      

 

•

 

 

Vicidial support

       

 

•

 

 

Audio Code support

    26.   Telecom – Avaya   Avaya support   180 days   27.   File Storage and
Print System   Access to and support for file and print services   90 days   28.
  Supplemental Technology Support for WTIC (Hartford and New Haven)   Provide
Tribune Broadcasting Hartford, LLC (“WTIC”) with technology related access and
supplemental support for the primary Hartford Courant location and the New Haven
location until WTIC can be effectively split from The Hartford Courant Company,
LLC (“Hartford Courant”)   180 days   29.   ADIT and Dynamics CRM (WGN-Radio)  
Provide WGN Continental Broadcasting Company, LLC (with respect to WGN-Radio)
with access to and support for the following Advertising related applications:
ADIT and Dynamics CRM (Raptor)   90 days  

 

6



--------------------------------------------------------------------------------

Transition Service Schedule B

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

30.   Supplemental Technology Support for WSFL and TMS (South Florida)   Provide
WSFL, LLC (“WSFL”) and TMS with technology related access and support for the
Deerfield Beach location and the downtown Ft. Lauderdale location until WSFL and
TMS can be effectively split from Sun Sentinel Company, LLC   365 days   31.  
Wide Orbit Media Sales   Network access to get to Wide Orbit Media Sales (WOMS)
  180 days   32.   Help Desk and Service Manager   •   Inbound call handling and
ticket management for applications provided under the Agreement (including this
Schedule B)   365 days      

 

•

 

 

Inbound call handling and ticket management for misrouted calls and/or tickets
during the applicable Term

       

 

•

 

 

Call system options to re-direct Distributing users to Distributing’s Help Desk

       

 

•

 

 

Access to full Service Manager client via Citrix for Distributing’s technology
support staff

       

 

•

 

 

Access to Service Manager web portal for ticket creation via Citrix for
Distributing’s technology support staff

       

 

•

 

 

Interface creation and support for auto ticket creation between Distributing’s
Gemini Tracker and Service Manager

       

 

•

 

 

Interaction with Distributing’s Help Desk to handle bi-directional hand-off and
follow-up of tickets in the dual environment during the applicable Term

       

 

•

 

 

User access requests

       

 

•

 

 

Call and incident reporting

       

 

•

 

 

Access to three-year history of call volume, call types and Service Manager
ticket detail to be provided only one time

    33.   Workspace and Internet Connectivity   •   Access to and support for
space, including physical access and network and telecommunication access and
support, from Orlando Sentinel Communications Company, LLC at Publishing’s Help
Desk for the provision by Distributing of support services between
Distributing’s Help Desk and Publishing’s Help Desk   365 days   Network
connection to be provided via a segregated Publishing network with need to
utilize virtual private networking software to access Distributing software    

 

•

 

 

Access to and support for space, including physical access and network and
telecommunication access and support, from Los Angeles Times Communications LLC
on the western side of the 7th floor at its downtown building

    34.   Freedom Center Data Center Use   Use of the data center space in the
Freedom Center to hold infrastructure for Distributing’s disaster recovery until
data circuits can be installed in Distributing’s backup data center, including
physical access, network connectivity and basic data center support   180 days  
Distributing’s Information Technology will support the actual infrastructure,
all of which resides on Distributing’s network

 

7



--------------------------------------------------------------------------------

Transition Service Schedule B

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

35.   Tribune Tower and Freedom Center Building Security System   Access to and
support for the security systems for the Tribune Tower and the Freedom Center
until replaced by Distributing   365 days   36.   Wide Orbit   Access to and
support for infrastructure that supports Wide Orbit application, unless
Distributing has given notice prior to the Distribution Date that this
Transition Service is no longer needed   60 days   Distributing will provide
application and database level support 37.   Zap2It   Access to and support for
infrastructure that supports the Zap2It application   90 days   Distributing
will provide application level support 38.   Migration Services   Provide
Migration Services as requested by Distributing, including, but not limited to,
analysis and solution design, development, integration and testing, through a
Statement of Work to be reasonably agreed upon by the Parties with pricing
consistent with this Schedule B   Until the 2nd anniversary of the Distribution
Date   39.   Akamai  

•

  Use of Publishing’s agreement with Akamai until Distributing’s configuration
can be migrated into a separate agreement, unless Distributing has given notice
prior to the Distribution Date that this Transition Service is no longer needed
  60 days      

 

•

 

 

Access to and support for modifications to content provider codes and other
configuration related to the Distributing Business Assets

       

 

•

 

 

Support for and assistance with migrating into a separate agreement the content
provider codes and other configuration used by Distributing

    40.   Profisee  

•

  Access to and support for Profisee until Distributing’s configuration can be
migrated into a separate agreement, unless Distributing has given notice prior
to the Distribution Date that this Transition Service is no longer needed   60
days      

 

•

 

 

Support for and assistance with migrating into a separate agreement the
configuration used by Distributing

    41.   Financial Support   Provide financial consulting services for
Distributing’s technology function, as needed   90 days  

 

8



--------------------------------------------------------------------------------

Transition Service Schedule B

 

II. Functional Category: Human Resources

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

Notwithstanding Section 3.02 of the Agreement, Distributing will reimburse
Publishing for a portion of Publishing’s Compensation Manager’s and Publishing’s
Senior Manager of Workforce Data’s respective salaries based on the percentage
of such Publishing’s Compensation Manager’s and Publishing’s Senior Manager of
Workforce Data’s respective time spent providing services to Distributing.

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Compensation   Access to Publishing’s Compensation Manager, [Intentionally
omitted], for 50% of her time   Through the later of (x) 9/1/2014 and (y)
[Intentionally omitted] last day at Publishing (if she resigns)   2.   HR
Systems  

•

  Limited telephonic support of PeopleSoft set up and ancillary systems
(including SuccessFactors, PAF and New Hire Bridge) on an ad-hoc, as needed
basis and as time allows until implementation of Workday is complete   Through
10/31/2014   Publishing’s Senior Manager of Workforce Data to provide HR Systems
services for up to 50% of her time    

 

•

 

 

Continued joint participation, at no charge, in sessions and efforts to
implement Workday, with the understanding that Distributing employees will focus
on Distributing’s needs and Publishing employees will focus on Publishing’s
needs and will diverge to the extent necessary to satisfy each Party’s unique
business requirements

   

 

9



--------------------------------------------------------------------------------

Transition Service Schedule B

 

III. Functional Category: Legal

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Legal   •   Access to personnel for history on open cases, litigation,
claims, enforcement matters, contracting matters, licensing matters and other
similar matters   Until the 2nd anniversary of the Distribution Date      

 

•

 

 

Access to files related to current and historic litigation for Actions against
members of the Distributing Group arising prior to the Distribution Date

       

 

•

 

 

Access to intellectual property files

       

 

•

 

 

Access to contracts and licenses relating to the Distributing Group’s
intellectual property

       

 

•

 

 

Access to corporate files and documentation relating to entities comprising the
Distributing Group or the Distributing Business Assets

   

 

10



--------------------------------------------------------------------------------

Transition Service Schedule B

 

IV. Functional Category: Blue Lynx Media, LLC

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

Notwithstanding Section 3.02 of the Agreement, Distributing will reimburse
Publishing for a portion of Publishing’s full time employee costs based on the
percentage of such employees’ work in connection with providing the Transition
Services included in this item IV of this Schedule B to Distributing.

Unless otherwise agreed by the Parties, from and after the Distribution Date,
Publishing shall measure and report, on a monthly basis in accordance with
methods mutually agreed upon by the Parties, each of the twelve service levels
as separately agreed between the Parties (collectively, the “Service Levels”)
and Publishing’s actual performance of the Transition Services included in this
item IV of this Schedule B, including a comparison of such actual performance to
the applicable Service Level. Publishing recognizes that its failure to meet any
of the Service Levels in providing the Transition Services included in this item
IV of this Schedule B could have a material adverse impact on the business and
operations of Distributing and that the damages resulting from Publishing’s
failure to meet such Service Levels are not capable of precise determination.
Accordingly, in addition to any other rights and remedies at Law or in equity
available to Distributing pursuant to the Agreement (including Section 2.04 of
the Agreement), if Publishing fails to meet any of the Service Levels, then
Publishing shall, as compensation for Distributing’s damages and not as a
penalty, provide to Distributing credits as follows: if Publishing fails to meet
a Service Level for any two (2) months out of a rolling three (3) month period,
a credit will be provided based on one twelfth (or 8.33%) of the then-current
month’s aggregate billing amount (it being understood that (A) such any such
credits shall only apply for the twelve identified Service Levels and shall be
assigned an equal weighting of 8.33%, (B) if a single event directly causes the
failure to achieve more than one Service Level, then only one such credit will
apply and (C) for the avoidance of doubt, Publishing will not be required to
provide any such credits for failing to meet Service Levels prior to the
Distribution Date). In each case of a failure to satisfy a Service Level,
Publishing shall conduct, within 15 days of such failure, a root cause analysis
and provide to Distributing a plan of activities which will allow Publishing to
satisfy the applicable Service Level at the earliest date practicable.

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Payroll Processing   •  

Process payroll cycles based on Distributing’s requirements, including normal
payroll cycles, special pays, incentives, commissions, etc. on pre-determined
pay dates or other dates as requested by Distributing

  Through 3/31/2015       •   Facilitate electronic payments, pay cards or
printing of paychecks (including distribution) as required by Distributing      
  •   Calculate gross to net processing         •   Prepare funding information
and processing of net payroll, taxes, union dues, garnishments, other deductions
and the like         •   Post pay statements on ePay         •   Process
third-party payments     2.   Payroll Maintenance   •   Maintain employee
payroll related data in PeopleSoft and Workday to allow for continuation of all
benefits and payroll processing   Through 3/31/2015       •   Maintain FEIN and
power-of-attorney for the purpose of paying and remitting taxes         •  
Maintain FUI and SUI tax rates for each Distributing Group FEIN         •  
Process required registration with state tax agencies     3.   Payroll Reporting
  •   At least three days prior to the date on which the on-cycle payment for a
period is to be made, provide Distributing with a copy of the payroll register  
Through 3/31/2015       •  

On the working day preceding a payroll payment, provide Distributing’s Treasury
Service Manager with payroll funding requirements

   

 

11



--------------------------------------------------------------------------------

Transition Service Schedule B

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

4.   Payroll Tax Compliance   •   Maintain ADP tax filing service   Through
3/31/2015      

 

•

 

 

Provide information to ADP as necessary to resolve tax issues

       

 

•

 

 

Provide information to Equifax as necessary for management of unemployment
claims

        •   Annual issuance of W-2’s and if necessary W-2C’s through ADP        
•   Process other tax reporting not handled by ADP         •   Support state
audit requests         •   Maintain a payroll Help Desk     5.   Accounts
Payable   •  

Process invoices through OnBase or manually for coding and approval by
Distributing employees based on hierarchy established by Distributing

 

  Through the earlier of (x) the 2nd anniversary of the Distribution Date and
(y) Publishing’s implementation of a new enterprise resource planning (“ERP”)
system, so long as Publishing gives Distributing at least 6 months’ prior
written notice thereof       •  

Facilitate payment processing and distribution

 

        •  

Send escalation emails for delinquent coding and approval

 

        •  

Maintain vendor database including W-9 and other relevant information

 

        •  

Facilitate emergency payments upon request

 

        •  

Maintain accounts payable Help Desk

 

        •  

Coordinate year end 1099 reporting with Distributing’s business units including
printing and mailing of reports and IRS filing

 

        •  

Escheatment research and resolution, including filings

 

        •  

Provide assistance with vendor garnishments, bank exception management, credit
applications, utility billing research, void / reissue checks and other similar
miscellaneous functions

 

        •   Process bankruptcy related claim payments, including maintaining the
returned check log, recording claim number details within PeopleSoft, responding
to creditor inquiries, voiding outstanding checks, and claim related 1099
reporting     6.   T&E   •   Process applications and issue American Express
corporate cards   Through the earlier of (x) the 2nd anniversary of the
Distribution Date and (y) Publishing’s implementation of a new ERP system, so
long as Publishing gives Distributing at least 6 months’ prior written notice
thereof      

 

•

 

 

Review expense reports for compliance with established policies

 

        •  

Facilitate payments to American Express and reimbursements to employees for
out-of-pocket expenses

 

        •  

Process and cancel corporate cards and accounts

 

        •   Provide delinquency reporting                                  

 

12



--------------------------------------------------------------------------------

Transition Service Schedule B

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

7.   Accounting  

•

  Record certain monthly journal entries and perform certain account
reconciliations including providing supporting documentation to Distributing  
Through the earlier of (x) the 2nd anniversary of the Distribution Date and (y)
Publishing’s implementation of a new ERP system, so long as Publishing gives
Distributing at least 6 months’ prior written notice thereof   Notwithstanding
Section 3.02 of the Agreement, Distributing will be directly billed under its
Blackline contract for new licenses purchased after the Distribution Date    

 

•

 

 

Provide pension payment and reporting services for Distributing’s business units
for which current services are provided

       

 

•

 

 

Facilitate capital allocation request (“CAR”) set-up, place in service fixed
assets, record asset transfers and retirements within PeopleSoft asset
management module for Distributing’s business units for which current services
are provided

       

 

•

 

 

Provide CAR progress reporting and quarterly fixed asset reporting (i.e., BS-8)
preparation for Distributing’s business units for which current services are
provided

    8.   Controls and Administration   •   Ensure effective internal controls
are maintained for service areas performed on behalf of Distributing   Through
the earlier of (x) the 2nd anniversary of the Distribution Date and (y)
Publishing’s implementation of a new ERP system, so long as Publishing gives
Distributing at least 6 months’ prior written notice thereof      

 

•

 

 

Perform self-testing of controls related to services provided as requested by
Distributing and agreed upon by both Parties

       

 

•

 

 

Provide SOC reports for sub-providers upon request

       

 

•

 

 

Review and assess duplicate payments and recoveries

       

 

•

 

 

Complete quarterly OFAC review and reporting

       

 

•

 

 

Controls and administrative costs (including executive costs, facility costs and
support services)

       

 

•

 

 

Facilitate internal and external audit requests, including self-testing of
controls related to services provided

   

 

Notwithstanding Sections 3.01 and 3.02 of the Agreement, publication related
internal and external audit request services required after the 5 month
anniversary of the Distribution Date to be charged at $100 per hour for time
required to perform such services

 

13



--------------------------------------------------------------------------------

Transition Service Schedule B

 

V. Functional Category: Internal Audit

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Information / Documentation   Access to information and documentation
related to:   Until the 2nd anniversary of the Distribution Date      

 

•

 

 

Transition Services or Migration Services provided to Distributing under the
Agreement (including this Schedule B) with respect to the period during which
such services were provided under the Agreement, and

       

 

•

 

 

similar services provided to Distributing prior to the Distribution Date

    2.   Audit Scoping and Planning   Coordination on scoping and planning of
test procedures related to then in-effect Transition Services or Migration
Services provided to Distributing under the Agreement (including this Schedule
B)   Until the expiration or termination of all applicable Transition Services
and Migration Services   3.   Audit Results / Reporting   Access to monitoring,
test results and reports related to:   Until the 2nd anniversary of the
Distribution Date      

 

•

 

 

Transition Services or Migration Services provided to Distributing under the
Agreement (including this Schedule B) with respect to the period during which
such services were provided under the Agreement, and

        •   similar services provided to Distributing prior to the Distribution
Date     4.   Legal and Regulatory Compliance   Prompt notification of
violations of laws, regulations, and policies (including ethics hotline calls
and Code of Business Conduct violations) that impact Distributing   Until the
2nd anniversary of the Distribution Date   5.   Business Continuity / Disaster
Recovery   Access to business continuity and disaster recovery plans and related
test results related to then in-effect Transition Services or Migration Services
provided to Distributing under the Agreement (including this Schedule B)   Until
the expiration or termination of all applicable Transition Services and
Migration Services   6.   Processes / Controls   Prompt notification of
identified significant process or control issues related to then in-effect
Transition Services or Migration Services provided to Distributing under the
Agreement (including this Schedule B)   Until the expiration or termination of
all applicable Transition Services and Migration Services  

 

14



--------------------------------------------------------------------------------

Transition Service Schedule B

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

7.   Audit Support   Audit support for annual internal control certification
process and the preparation of quarterly and annual GAAP financial statements  
Until the 2nd anniversary of the Distribution Date   To the extent that the
audit support relates to a Transition Service subject to special pricing
provisions pursuant to the terms of this Schedule B, such audit support shall be
subject to such special pricing provisions

 

15



--------------------------------------------------------------------------------

Transition Service Schedule B

 

VI. Functional Category: Advertising, Marketing, Event Management and Fleet
Maintenance in Hartford Market

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Shared Advertising Sales  

Accept the following advertising sales made by Hartford Courant employees for
on-air broadcasting, on websites or on social media platforms managed by WTIC;
provided that such advertising sales and the sales made pursuant to co-op
advertising sales initiatives described in item VI.2. of this Schedule B, in the
aggregate, will not exceed 15% of weekly station availabilities:

  Through 12/31/2014   Notwithstanding Sections 3.01 and 3.02 of the Agreement,
such advertising sales will be provided at no charge (i.e., Hartford Courant
will pay and incur costs for bonuses and commissions paid to Hartford Courant
employees pursuant to these advertising sales and / or will be directly billed
by the vendor)    

 

•

 

 

Event advertising sales for any specifically identified event mutually agreed
upon by Hartford Courant’s Publisher and WTIC’s Vice President & General Manager
(“VP&GM”)

       

 

•

 

 

All other advertising sales for a strategic and limited group of advertisers
determined by Hartford Courant’s Publisher and WTIC’s Vice President & General
Manager

    2.  

Co-op

Advertising

Sales

Initiatives

  Hartford Courant employees will execute specific co-op advertising sales
initiatives for use on-air, on websites or on social media platforms managed by
WTIC that are mutually agreed upon by Hartford Courant’s Publisher and WTIC’s
Vice President & General Manager; provided that the sales made pursuant to such
co-op advertising sales initiatives and the advertising sales described in item
VI.1. of this Schedule B, in the aggregate, will not exceed 15% of weekly
station availabilities   Through 12/31/2014   Notwithstanding Sections 3.01 and
3.02 of the Agreement, WTIC will pay Hartford Courant $40,000 for such co-op
advertising sales initiatives provided through 12/31/2014 3.  

Hartford

Courant

Marketing

  •   Publications, broadcast channels, websites, social media platforms, and
signage managed by Hartford Courant will present WTIC marketing campaigns, which
will be determined by WTIC’s Vice President & General Manager subject to
approval by Hartford Courant’s Publisher   Through 12/31/2014      

 

•

 

 

WTIC will be responsible for the creation and expense of its broadcast campaign
materials to be run on Hartford Courant’s platforms

    4.   Marketing Co-Branded / Shared Events   Marketing co-branded/shared
events will be completed and the specific co-branded/shared events will be
determined by Hartford Courant’s Publisher and WTIC’s Vice President & General
Manager   Through 12/31/2014   Notwithstanding Sections 3.01 and 3.02 of the
Agreement, expenses will be incurred and recorded by Hartford Courant and WTIC,
respectively, with no reimbursement

 

16



--------------------------------------------------------------------------------

Transition Service Schedule B

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

5.   Event Management   Hartford Courant employees and vendors will execute
specific co-branded/shared events provided under item VI.4. of this Schedule B
as well as off-site broadcast events   Through 12/31/2014   Notwithstanding
Sections 3.01 and 3.02 of the Agreement, WTIC will pay Hartford Courant $20,000
for such event management services provided through 12/31/2014 and will
reimburse Hartford Courant’s costs for incremental vendor services required for
off-site broadcast events 6.   Fleet Maintenance and Machine Shop Service   •  
Service and maintain WTIC’s ENG trucks and news-gathering vehicles   Through
12/31/2014      

 

•

 

 

Provide machine shop services to WTIC’s Broadcast Engineering department for
equipment mechanical repair, design and manufacturing services

    7.   FCC Disclosures   Appropriate disclosures applying FCC rules will be
made for on-air broadcasting joint projects inclusive of signage and background
references   Through 12/31/2014  

 

17



--------------------------------------------------------------------------------

Transition Service Schedule B

 

VII. Functional Category: Procurement

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Manager shall be [Intentionally omitted].

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Travel Management Company   Provide enterprise wide travel management
company services and corresponding administrative access, as needed   Through
11/30/2014   2.   Dedicated Agent   Provide dedicated agent services to senior
Distributing managers   Through 11/30/2014   Notwithstanding Sections 3.01 and
3.02 of the Agreement, Distributing will reimburse Publishing for fees
associated with Distributing’s use of dedicated agent services, pro-rata;
specific direct costs and monthly pro-rata fees are based on the employees who
have access to, and use, the program 3.   Preferred Airlines   Provide
enterprise wide preferred airline services and corresponding administrative
access, as needed   Through 12/31/2014   4.   Preferred Auto Rental   Provide
enterprise wide preferred auto rental services and corresponding administrative
access, as needed   Through 12/31/2014   5.   Preferred Hotels   Provide
enterprise wide preferred hotels services and corresponding administrative
access, as needed   Through 12/31/2014   6.   Energy Bill Payment   Provide
enterprise energy bill payment services and corresponding administrative access,
as needed   Through 12/31/2014   7.   Energy Consultant   Provide specific
energy consulting services to de-regulated markets and corresponding
administrative access, as needed   Through 12/31/2014   8.   Electrical Energy
Supplier   Provide electrical energy to de-regulated markets and corresponding
administrative access, as needed   Through 3/31/2015  

 

18



--------------------------------------------------------------------------------

Transition Service Schedule B

 

VIII. Functional Category: Digital Ad Operations

Distributing’s initial Service Manager shall be [Intentionally omitted] and
Publishing’s initial Service Managers shall be [Intentionally omitted].

Notwithstanding Section 3.02 of the Agreement, Distributing will reimburse
Publishing for a portion of Publishing’s full time employee costs based on the
percentage of such employees’ work in connection with providing the Transition
Services included in this item VIII of this Schedule B to Distributing.

 

Ref.

 

Transition Service

 

Transition Service Description

 

Term

 

Remarks

1.   Creative Design: Standard Display Advertising Creation  

Provide Standard Display Advertising Creation on an as-requested basis (standard
creative products are defined at tribuneinteractive.com/specs/display.html and
include static or flash cubes, half pages, leaderboards, wide skyscrapers, half
banners, pencils, micro and mini-banners)

  Through 12/31/2014   2.   Creative Design: Rich Media and Admail Creation  
Provide on an as-requested basis:   Through 12/31/2014      

 

•

 

 

Rich Media Ad Creation (Rich Media creative products and examples are defined at
tribuneinteractive.com/specs/richmedia.html and include generating creative tags
for billboards, expandables, filmstrips, free-forms, hovers, interstitials,
peelbacks, portraits, pushdowns, reskins, sidekicks, sliders, pre-rolls, in-unit
video ad units and video interstitials)

       

 

•

 

 

Admail Creation

   

3.

  Ad Serving   •   Rich Media ad serving   Through 12/31/2014      

 

•

 

 

Ad Serving Network access for display ad monetization, in Network 8398 of
Publishing’s DFP Premium network

 

 

Through 7/31/2014

 

 

19